Chief Justice Mercur
delivered the opinion of the court, March 8th, 1886.
The duty of a. township to keep its roads and bridges in repair was correctly stated by the learned judge. It, however, is not required to assume that its bridges will be used in an unusual and extraordinary manner, either by crossing at great speed or by the passing of a very large and unusual weight. As it does nob anticipate any such use it is not required to so *197build as to protect against injury resulting from such reckless conduct. Its liability stops with constructing and maintaining its bridges so as to protect against injury by a reasonable, proper and probable use thereof in view of the surrounding circumstances, such as the extent, kind and nature of the travel, and business on the road of which it forms a part.
We discover no error in the record.
Judgment affirmed.